In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                           No. 11-202V
                                       Filed: June 18, 2015

* * * * * * * * * * * * * * * *                               UNPUBLISHED
KEVIN FISCHER, as the legal           *
Representative of a minor child, KJF, *
                                      *                       Special Master Dorsey
              Petitioner,             *
                                      *
v.                                    *                       Joint Stipulation on Damages;
                                      *                       Hepatitis B (Hep B), Diphtheria-
SECRETARY OF HEALTH                   *                       Tetanus- Acellular Pertussis (DTaP);
AND HUMAN SERVICES,                   *                       Haemophilus Influenzae Type B
                                      *                       (Hib); Pneumococcal Conjugate;
              Respondent.             *                       Inactivated Polio Vaccines; Infantile
                                      *                       Spasms.
* * * * * * * * * * * * * * * *

Michael Adly Baseluos, San Antonio, TX, for petitioner.
Darryl R. Wishard, United States Department of Justice, Washington, DC, for respondent.

                                           DECISION1

       On April 1, 2011, Shauni Rai Fischer2 (“petitioner”) filed a petition on behalf of her
daughter, KJF, pursuant to the National Vaccine Injury Compensation Program.3 42 U.S.C. §§
300aa-1 to -34 (2006). Petitioner alleged that, as a result of receiving the hepatitis B (“Hep B”),
diphtheria-tetanus-acellular pertussis (“DTaP”), haemophilus influenza type b (“Hib”),

1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116
Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by
Vaccine Rule 18(b), each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in
substance and is privileged or confidential; or (2) that includes medical files or similar files, the
disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule
18(b).
2
  On June16, 2015, an order was entered amending the caption of the case to reflect that Mr.
Kevin Fischer was appointed the guardian of KJF.
3
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2006) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.

                                                  1
pneumococcal conjugate (“PCV”) and inactivated polio (“IPV”) vaccinations on April 26, 2010,
KJF suffered from infantile spasms and related sequelae. Petitioner further alleged that KJF
suffered the residual effects or complications of this vaccine injury for more than six months.
On May 4, 2015, the parties filed a stipulation, stating that a decision should be entered awarding
compensation.

        On May 22, 2015, Ms. Shauni Fischer, passed away. See ECF No. 91, Suggestion of
Death, Supplement (Death Certificate). A status conference was held on June 3, 2015, to discuss
the death of Ms. Fischer. Counsel for Ms. Fischer explained that a guardianship proceeding had
been scheduled to appoint a new guardian for KJF.

        On June 8, 2015, petitioner filed a Suggestion of Death and death certificate for Ms.
Fischer. See ECF No. 91, Suggestion of Death and attached Supplement. On June 16, 2015,
petitioner filed the Joint Motion to substitute the petitioner in this case and to amend judgment so
that the award of compensation would be paid to the appointed guardian of KJF’s estate and
endorsed by the substituted petitioner. In the Joint Motion, the parties specifically requested that
the judgment in this case be amended to pay the $650,000.00, award to Karen Seal, as the
guardian of KJF’s estate, and to allow Mr. Kevin Fischer, as the legal guardian of KJF, to
endorse the checks to Medicaid. The Joint Motion attached an orders from the Karnes County,
Texas State Court appointing Kevin Fischer as the legal guardian of KJF, and appointing Karen
Dalglish Seal as the guardian of the estate of KJF. See ECF No. 92, Documents 2 and 3. An
order was issued on June 16, 2015, granting the portion of the Joint Motion that requested that
Mr. Fischer be substituted as the petitioner and amended the caption of this case. On June 17,
2015, the undersigned issued an order vacating the decision entered on May 4, 2015, and the
Judgment entered May 8, 2015.4

        Respondent denies that the vaccines caused or significantly aggravated KJF’s alleged
medical condition, any of her ongoing symptoms, or any other injury. Nevertheless, the parties
agree to the joint stipulation, attached hereto as Appendix A. The undersigned finds the
stipulation reasonable and adopts it as the decision of the Court in awarding damages, on the
terms set forth therein.




4
 On June 17, 2015, in response to an email inquiry sent to the parties by the undersigned’s law
clerk, respondent’s counsel confirmed by email that respondent does not require that a new
stipulation be filed in this case. Respondent explained that the stipulation was signed by Ms.
Shauni Fischer prior to her death on May 22, 2015. The stipulation was approved by the
undersigned’s decision before Ms. Fischer’s death. The judgment was also entered before Ms.
Fischer’s death, and she elected to accept the judgment before her death. Respondent noted that
as of June 16, 2015, Kevin Fischer has been substituted as the petitioner in the case and that he
steps into the role of the petitioner at this juncture, with the case as it stands currently.
Respondent requests the judgment to be amended to reflect the new caption, to identify Karen
Seal as guardian of KJF's estate, in paragraph (a) of the judgment, and to identify Kevin Fischer
as the petitioner in paragraphs (b) and (c) of the judgment.


                                                 2
       The parties stipulated that petitioner shall receive the following compensation:

       a. A lump sum of $650,000.00, in the form of a check payable to Karen Seal, as the
          guardian of KJF’s estate;

       b. A lump sum of $66,021.83, which amount represents compensation for
          reimbursement of a Texas Medicaid lien, in the form of a check, payable jointly to
          petitioner and TMHP/Medicaid, Attn: Torts Receivables, P.O. Box 292948,
          Austin, TX 78720-2948 (petitioner agrees to endorse this payment to THMP); and

       c. A lump sum of $62,117.00, which amount represents compensation for
          reimbursement of a Medicaid lien, in the form of a check payable jointly to
          petitioner and the Wisconsin Department of Health Services, 5615 High Point
          Dr., Suite 100, Irving, TX, 75038-9984 (petitioner agrees to endorse this payment to
          Wisconsin Department of Health Services).

       Stipulation ¶ 8.

       The undersigned approves the requested amount for petitioner’s compensation.
Accordingly, an award should be made consistent with the stipulation.

         In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT in accordance with the terms of the parties’
stipulation.5

       IT IS SO ORDERED.

                                             s/ Nora Beth Dorsey
                                             Nora Beth Dorsey
                                             Special Master




5
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.


                                                3